DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 to 8, and 10 to 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 8, and 15 set forth a new limitation directed to “wherein the current occasion meeting the play condition comprises: playback of a multimedia that is sorted preceding the sorting position of the multimedia matching the play parameter in the current playlist is completed”, which raises issues of new matter.  Chen et al. (U.S. Patent Publication 2008/0215183), as failing to disclose playing a birthday song when playback of a current song is completed.  Applicants’ new limitation of “playback of a multimedia that is sorted preceding the sorting position . . . in the current playlist is completed” is new matter, and is a significant issue because it is a feature upon which patentability is predicated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, and 15 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 2008/0215183) in view of Brenner et al. (U.S. Patent Publication 2009/0076821).
Concerning independent claims 1, 8, and 15, Chen et al. discloses a method, system, and computer flowchart for interactive home entertainment, comprising:
“receiving a voice play request inputted by a user” – to play a birthday song, a user can say “Let’s have a birthday song”, or “Play a birthday song”, or “Sing a birthday song”; recognition unit 12 can receive an input signal S1 corresponding to a command from the user, where input signal S1 can be voice signals from the user (¶[0015]: Figure 1); 
“extracting a play condition and a play parameter from the voice play request inputted by the user” – based on command signal SCMD and environment signal SEXT, intelligence unit 18 outputs a control signal SMUSIC for controlling music play unit 22; in this way, music played matches the command from the user and the background, and thereby related actions are carried out; lovers tend to celebrate birthdays in a dim and quiet environment; when the user phonetically gives the command, “Let’s have a CMD to intelligence unit 18; meanwhile environment detecting unit 14 detects background parameters and outputs environment signal SEXT to notify intelligence unit 18 of background information ‘low volume’ and ‘two people’; based on command signal SCMD and environment signal SEXT, intelligence unit 18 can determine that the song most appropriate to the current condition (“a play condition”) is a romantic birthday song (¶[0018]: Figures 1 to 2); alternatively, a birthday party with twenty people has a bright and noisy background; after identifying the meaning of “Let’s have a birthday song”, a command SCMD is sent to intelligence unit 18; meanwhile, environment detecting unit 14 detects the background parameter, and sends the environment signal SEXT corresponding to ‘high volume’, ‘high brightness’, and ‘twenty people’ to intelligence unit 18; based on command signal SCMD and environment signal SEXT, intelligence unit 18 can determine that a happier and party-like birthday song is more appropriate to be played under the current condition (“a play condition”), and sends the corresponding control signal SMUSIC to play unit 22 (¶[0019]: Figures 1 to 2); here, “a play condition” is ‘extracted’ from “the voice play request” of “Let’s play a birthday song” based on command signal SCMD and environment signal SEXT, where “a birthday song” is “a play parameter”; Compare Specification, ¶[0008], ¶[0015], ¶[0043], and ¶[0049] to ¶[0051], which describes “a play parameter” as simply a name of a song or a name of a singer;
“generating a multimedia list including the multimedia matching the play parameter” – music play unit 22 searches music attribute database 26 for songs having the music attribute data matching the music attribute information of control signal SMUSIC MUSIC; music play unit 22 searches the “song name” containing the keyword “birthday”, and the “environment” corresponding to “happy” or “party”, and then sets the “playlist” attribute of the song of the user’s demand based on the playlist (¶[0019]); 
“playing the multimedia matching the play parameter in the multimedia list in response to a current occasion meeting the play condition” – music play unit 22 can search the “song name” containing the keyword “birthday” and also the “environment” corresponding to “romantic”, and then set the “playlist” attribute of the song to generate a playlist whose songs match the music attribute information so that music play unit 22 can play songs according to the playlist on demand; hence, music play unit 22 can play songs on the playlist (¶[0018]: Figures 1 to 2); a playlist is generated whose songs match control signal SMUSIC, so that music play unit 22 can play the song of the user’s demand based on the playlist; hence, music play unit 22 can play songs on the playlist (¶[0019]: Figures 1 to 2); here, “a current condition meeting the play condition” is a birthday song that is “romantic” or “party-like”.
Chen et al. does not disclose limitations directed to “wherein the play condition extracted from the voice play request inputted by the user comprises a sorting position of a multimedia matching the play parameter in a current playlist, and the play condition is for triggering playback of the multimedia matching the play parameter when the play condition is met” and “wherein the current occasion meeting the play condition comprises: playback of a multimedia that is sorted preceding the sorting position of the multimedia matching the play parameter in the current playlist is completed.”  That is, Chen et al. does not disclose limitations directed to a “sorting position” as “a play condition” in “a voice play request”.  Still, Applicants’ limitation of “playback of a multimedia that is sorted preceding the sorting position of the multimedia matching the play parameter in the current playlist is completed” is somewhat unclear.  Apparently, Applicants are interpreting this as requiring playback of a playlist song only after a currently playing song is completed, but this claim language is not grammatically well-formed, and is being broadly construed.
Concerning independent claims 1, 8, and 15, Brenner et al. teaches a similar method and apparatus to control operation of a playback device that includes dynamic playlisting of digital content using a speech interface.  (Abstract; ¶[0002])  A user may provide a spoken input 116 via an input device, e.g., a microphone, which is fed into an automatic speech recognition (ASR) engine 112, and an output is fed to a playlist applications layer 122.  (¶[0034]: Figure 1)  Playlist application layer 122 enables creation and management of playlists within playlisting database 110, and playlists may include media content contained within media database 126.  (¶[0039]: Figure 1)  Users may dynamically create automatic playlists using multiple criteria including genre, era, etc., and can generate seed-based automatic playlists with a simple spoken command to create a playlist of similar music.  (¶[0068]: Figure 3)  Simple command syntaxes include “Play Song/Track <Summer in the City>” and “Play Other <Nirvana>”.  Specifically, Brenner et al. teaches a command syntax for Single-Description Creation Auto Playlists of “Play <Bob Dylan> in <Release Date> Order” to perform a command function of Play in Release Date Order.  (Table 1)  Brenner et al., then, teaches “extracting a play condition . . . wherein the play condition extracted from the voice play request inputted by the user comprises a sorting position of a multimedia matching the parameter in a current playlist”.  That is, a playlist is generated of songs by “Bob Dylan”, and “a play condition” is “a sorting position” so that songs by Bob Dylan are sorted in a release date order according to a spoken command of “Play <Bob Dylan> in <Release Date> Order”.  Similarly, when songs are played in release date order, they will be played back sequentially according to this release date order, so that “playback of a multimedia that is sorted preceding the sorting position of the multimedia matching the play parameter in the current playlist is completed.”  This limitation can be broadly construed as requiring that one song in a release date order is completed before the next song in the release date order commences playback.  An objective is to support dynamic playlisting of digital content.  (¶[0027])  It would have been obvious to one having ordinary skill in the art to provide a play condition that is a sorting position of a playlist as taught by Brenner et al. to control interactive entertainment in Chen et al. for a purpose of supporting dynamic playlisting.

Chen et al. discloses “a play parameter” of "Let’s have a birthday song”, or “Play a birthday song”, or “Sing a birthday song”.  (¶[0015]: Figure 1)  Additionally, an identification attribute can be “song name”, “artist”, “album”, “category”, “language”, “rankings”, “environment”, “Playlist”, etc.  (¶[0016] - ¶[0017])  Chen et al., then, discloses “a play parameter” that can be at least “one or more of following parameters of the multimedia: a name, a leading author, . . . , a language”.  Moreover, a playlist for a birthday is at least “a thematic multimedia list” and “a theme”, and a romantic birthday playlist can be construed as “a style, a scene, an emotion”.  Similarly, Brenner et al. teaches “a play parameter” at least for play song, play artist, and play genre (“a name, a leading author, . . . , a style”).  (Table 1)   
Concerning claims 5 and 12, Chen et al. discloses that ‘rankings’ can show how much a user likes a song. (¶[0016])  Intelligence unit 18 can save personal song preferences and generate a control signal SMUSIC for controlling music play unit 22 based on previous playing records.  When the user gives a “play song” command, music play unit 22 can check previous playing records of the user and play the most often played song by the user. (¶[0022]: Figures 1 to 2)  Chen et al., then, discloses “generating the multimedia playlist based on the play parameter and one or more of: . . . a portrait of the user”.  Similarly, Brenner et al. teaches “a voice play request” of “More popular” to play more popular songs (“time-contemporary popularity of the multimedia”).  (Table 1)
Concerning claim 16, Chen et al. discloses that environment detecting unit 14 can detect input signal S2 related to background parameters.  (¶[0015])  Environment detecting unit 14 detects background parameters, and outputs environment signal SEXT CMD and environment signal SEXT, intelligence unit 18 can determine that the song most appropriate to the current condition is a romantic birthday song.  (¶[0018]: Figures 1 to 2)  Alternatively, environment detecting unit 14 can detect background parameters, sends environment signal SEXT corresponding to “high volume”, “high brightness”, and “twenty people”, and music play unit 22 searches the “song name” containing the keyword “birthday” and the environment corresponding to “happy” or “party” to generate a playlist whose songs match control signal SMUSIC.  (¶[0019]: Figures 1 to 2)  Here, properties of an environment signal SEXT being “low volume”, “high volume”, “low “brightness”, “high brightness”, “two people”, or “twenty people” are equivalent to “context data collected by the terminal device.”  Chen et al., then, discloses “the current occasion meeting the play condition is determined by the terminal device based on context data” because “the play condition” relates to whether a romantic birthday song or a happy party birthday song is to be played based on detected conditions of the environment.
Concerning claim 17, Chen et al. discloses “the play condition further comprises one or more of: . . . a play scene of the multimedia.”  Here, Chen et al. discloses detecting background parameters of noise, lights, and number of people to provide environment signal SEXT corresponding to a romantic birthday or a party birthday.  (¶[0018] - ¶[0019]: Figures 1 to 2)  Chen et al., then, discloses “a play scene of the multimedia” that relates to these background parameters, and “a play condition” of playing a song for a romantic birthday or a happy birthday party.
  
s 4, 6 to 7, 11, and 13 to 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 2008/0215183) in view of Brenner et al. (U.S. Patent Publication 2009/0076821) as applied to claims 1 and 8 above, and further in view of Schaaf et al. (U.S. Patent No. 9,405,741).
Concerning claims 4 and 11, Chen et al. does not expressly disclose “feeding back response information of the voice play request by voice to the user.”  However, it is quite common to provide feedback as a confirmation that a command is recognized by speech recognition.  Specifically, Schaaf et al. teaches a spoken language processing system that may facilitate playback of songs.  A user interface element can include a name of a content item.  The name of the content item can be a song title, artist name, movie title, etc.  When the user would like a song played, an output generator may prompt the user for confirmation of the correct song, e.g., User: “Play me ‘Fly Me to the Moon’”, and OG: “You’d like to play ‘Fly Me to the Moon’”, or present the user with a user interface element as part of the generated response, e.g., User: “Play me ‘Fly Me to the Moon’”, and OG: “Now playing ‘Fly Me to the Moon’”.  (Column 1, Lines 37 to 52)  The output generator may generate a response stating, “Now playing ‘Fly Me to the Moon’”, or “Now playing the requested music”.  The name of the content item is the song title “Fly Me to the Moon.”  The generated response may be presented to the user as output before or while the client device plays the requested song for the user.  (Column 2, Lines 50 to 65)  The output can include stating or displaying “Now playing ‘Fly Me to the Moon’ by Frank Sinatra”.  (Column 6, Lines 26 to 46: Figure 1)  Here, an output generator that states a name of a song provides “feeding back response information of the voice play request by voice to the user.”  That is, stating the name of Schaaf et al. to control interactive entertainment in Chen et al. for a purpose of resolving difficulties of spoken language processing systems when they make recognition errors. 
Concerning claims 6 and 13, Schaaf et al. teaches the limitation of “feeding back received instruction information by voice, in response to generating the multimedia list” in a similar manner as directed to claims 4 and 11.  That is, these claims set forth “wherein the feeding back response information of the voice play request by voice to the user comprises one or more of” three alternatives.  Schaaf et al. teaches that the output generator may generate a response stating, “Now playing ‘Fly Me to the Moon’”, or “Now playing the requested music”.  The name of the content item is the song title “Fly Me to the Moon.”  The generated response may be presented to the user as output before or while the client device plays the requested song for the user.  (Column 2, Lines 50 to 65)  The output can include stating or displaying “Now playing ‘Fly Me to the Moon’ by Frank Sinatra”.  (Column 6, Lines 26 to 46: Figure 1)  
Concerning claims 7 and 14, Schaaf et al. teaches “receiving a wake-up instruction inputted by the user”.  Generally, a wake-up or activation word is conventional in the prior art for saving power in devices using speech recognition.  Specifically, Schaaf et al. teaches that an utterance may be prefaced by an activation word.  In an utterance, “Phone, please play me ‘Fly Me to the Moon’”, the word ‘phone’ Schaaf et al. teaches the limitation of “feeding back response information by voice and receiving the voice play request inputted by the user” in a similar manner as directed to claims 4 and 11.  Schaaf et al. teaches that the output generator may generate a response stating, “Now playing ‘Fly Me to the Moon’”, or “Now playing the requested music”.  The name of the content item is the song title “Fly Me to the Moon.”  The generated response may be presented to the user as output before or while the client device plays the requested song for the user.  (Column 2, Lines 50 to 65)  The output can include stating or displaying “Now playing ‘Fly Me to the Moon’ by Frank Sinatra”.  (Column 6, Lines 26 to 46: Figure 1)  That is, stating the name of the song being played implies output is “by voice” and not by displaying.  

Response to Arguments
Applicants’ arguments filed 22 February 2021 have been considered but are moot in view of new grounds of rejection as necessitated by amendment.
Applicants’ amendments overcome the objections to the claims.
Chen et al. (U.S. Patent Publication 2008/0215183) in view of Haughay (U.S. Patent Publication 2017/0316782).  Applicants’ amendments to these independent claims are significant, and redefine a play condition by new limitations directed to “comprising a sorting position of a multimedia matching the play parameter in a current playlist, and the play condition is for triggering playback of the multimedia matching the play parameter when the play condition is met”.  Moreover, Applicants add a new limitation of “wherein the current occasion meeting the play condition comprises playback of a multimedia that is sorted preceding the sorting position of the multimedia matching the play parameter in the current playlist is completed.”  This limitation, then, appears to redefine “a current occasion” as requiring that playback of a current song in a playlist is completed, but this limitation is somewhat ambiguous because it is grammatically unclear.
Generally, Applicants’ arguments are that the new limitations are not disclosed or taught by Chen et al. and Haughay.  Firstly, Applicants allege that support for the amendments is provided by their priority document, and that they have submitted an English translation of this priority document as Appendix A.  Specifically, Applicants allege that support for the new limitations is provided by ¶[0064] - ¶[0069], which describes that a play condition is ‘next song’, which they equate to a ‘current song’ in ¶[0069], is designated as matching a play parameter in the current playlist is completed.  Secondly, Applicants argue that this solves the problem described in the background of the Specification, where playback of a song will interrupt playback of a current playing Chen et al. as failing to disclose that a birthday song will be played when playback of a current song is completed, as playback is based on environment conditions, and “a sorting position” is not designated by a user in a play request.  Applicants note that Haughay teaches a voice play request of “play track 3 of 2005 album by the Plain White T’s”, but that this voice play request is an album name rather than a current playlist, and contend that “track 3” cannot be interpreted as a sorting position in a current playlist.
Applicants’ amendments require new grounds of rejection.  Specifically, Applicants’ amendments necessitate a rejection for new matter under 35 U.S.C. §112(a), and an obviousness rejection under 35 U.S.C. §103 for independent claims 1, 8, and 15 over Chen et al. (U.S. Patent Publication 2008/0215183) in view of Brenner et al. (U.S. Patent Publication 2009/0076821).  The rejection no longer relies upon Haughay, but substitutes Brenner et al. in a rejection of the independent claims.  The rejection of some of the dependent claims continues to rely upon Schaaf et al. (U.S. Patent No. 9,405,741).
Firstly, Applicants’ amendments present issues of new matter directed to the limitation of “wherein the current occasion meeting the play condition comprises: playback of a multimedia that is sorted preceding the sorting position of the multimedia matching the play parameter in the current playlist is completed.”  Specifically, at least the limitation of the multimedia “is completed” is new matter, and “sorted preceding the sorting position” appears to be new matter, too.  Applicants premise this limitation on a new translation of their priority document, but this new translation is maintained to Ex parte Bondiou, 132 USPQ 356 (Bd. Pat. App. & Int. 1961), which held that where a foreign priority document under 35 U.S.C. §119 is of record in the U.S. application file, Applicants may not rely on the disclosure of that document to support correction of an error in the pending U.S. application.  That is, this case holds that if there were a translation error in the current application as apparently alleged by Applicants, then a priority document cannot be used to support correction of that translation error.  The priority document may commonly be used to support an effective filing date, but cannot be used to correct an error in the Specification.  This reasoning would appear to apply even more so to a new translation of the priority document that is extrinsic evidence to correct an error in the Specification.  This limitation of the multimedia “is completed” appears to be significant because patentability is being predicated on its interpretation by Applicants.  The limitation itself is not entirely clear, but Applicants appear to be interpreting this as requiring that a current song must be completed before a playlist in a voice play request is commenced.  Accordingly, new grounds of rejection are set forth under 35 U.S.C. §112(a).
Secondly, Applicants’ arguments are moot in light of the new grounds of rejection.  Brenner et al. is newly cited prior art to address the limitations of “wherein the Brenner et al. teaches dynamic playlisting that includes a variety of commands involving playlists as given by Table 1.  One of these commands is a dynamic playback command of “Play <Bob Dylan> in <Release Date> Order”, where <Bob Dylan> is a playlist of all songs of Bob Dylan, and <Release Date> Order provides a sorting position of these songs in the playlist.  Generally, Applicants’ Specification provides a variety of embodiments as to what is presented in a “voice play request”, e.g., a theme, a time, a scene, or a sorting position.  (See, e.g., Specification, ¶[0014] - ¶[0015].)  However, “a play condition” is now limited by the claim language to “a sorting position”, and not necessarily to a play scene as disclosed by Chen et al.  Brenner et al. teaches “a play condition” that is “a sorting position” in “a voice play request” for a voice command requesting a playlist of songs by Bob Dylan in an order of their release date.  Multimedia is played back from this playlist in a sorting position of release date, and, implicitly, one preceding song in a playlist must end before the next song in released order begins, so that “playback of a multimedia that is sorted preceding to the sorting position . . . is completed.”
Applicants’ argument is not persuasive as directed to solving a problem described in the Specification about preventing interruption of playback of a current In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, Applicants’ Specification, ¶[0043] and ¶[0047], appears to provide the only significant description of this feature as voice play requests of “play the next song CCC of BB” and “the 20th song”.  Applicants’ described voice play requests are considerably less extensive than those taught by Brenner et al., which provide “a sorting position” that relates an order of play to a release date in a playlist.
Applicants’ amendments necessitate these new grounds of rejection.  Applicants’ arguments are moot.  Accordingly, this rejection is properly FINAL.

Conclusion
Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272- 5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        November 19, 2020